893 F.2d 757
Gregory Scott CLANTON, etc., Plaintiff-Appellant,v.HARRIS COUNTY, TEXAS, Defendant-Appellee.
No. 89-2232.
United States Court of Appeals,Fifth Circuit.
Feb. 6, 1990.

James T. Oitzinger, Gerald M. Birnberg, Houston, Tex., for plaintiff-appellant.
Roderick Q. Lawrence, Asst. County Atty., Houston, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before HIGGINBOTHAM, SMITH, and DUHE, Circuit Judges.
PER CURIAM:


1
Gregory Scott Clanton appeals the district court's 12(b)(6) dismissal of his Sec. 1983 claim against Harris County.  He sued Harris County for damages arising from State District Judge Albert Pruett's alleged failure to appoint counsel to defend him from drug charges in timely fashion.  A panel of this court recently concluded that Texas district judges act for the state in appointing counsel for indigent criminal defendants, and the county is not responsible under Sec. 1983 for their actions in this regard.  Hamill v. Wright, 870 F.2d 1032 (5th Cir.1989).  We affirm on that basis.  See also Clark v. Tarrant County, 798 F.2d 736, 744 (5th Cir.1986) (Texas district judges "are undeniably state elected officials");  Holloway v. Walker, 765 F.2d 517 (5th Cir.), cert. denied, 474 U.S. 1037, 106 S. Ct. 605, 88 L. Ed. 2d 583 (1985);  Rheuark v. Shaw, 628 F.2d 297 (5th Cir.1980).


2
AFFIRMED.